DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
I	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over various claims of U.S. Patent No. 10,359,743 (claims 15 and 16, respectively). Although the claims at issue are not identical, they are not patentably distinct from each other because the slight differences in wording would be obvious to one of ordinary skill in the art at the time the invention was made and the scope of the pending claim is adequately anticipated by the overall scope of the patented claim.

The following table shows how pending claim 1 is adequately anticipated by Patented claim 15:

1. An electronic device processing system, comprising:

15. An electronic device processing
system, comprising:
a factory interface comprising a factory interface chamber and 

a carrier purge chamber, 

the factory interface configured to receive one or more substrate carriers that become coupled to the factory interface such that the carrier purge chamber is positioned between the factory interface chamber and the one or more substrate carriers, 

each of the one or more substrate carriers comprising a carrier door; and
a factory interface including a factory interface chamber;

a carrier purge chamber

a carrier purge chamber between the factory interface chamber and the one or more substrate carriers





configured to open and close a door on the one or more
substrate carriers
an environmental control system coupled to at least one of the factory interface chamber or the carrier purge chamber and configured to couple to the one or more substrate carriers, the environmental control system operable to separately control environmental
conditions within at least one of:
an environmental control system coupled to the carrier purge chamber and the one or more substrate carriers and operable to control an environment within 
the carrier purge chamber and the one or more substrate carriers;

the carrier purge chamber and the factory interface chamber; or

the factory interface chamber and the one or more substrate carriers, while the
carrier door of the one or more substrate carriers is closed.
the one or more substrate carriers and the carrier purge chamber.




Further, the following table shows how pending claim 14 is adequately anticipated by patented claim 16:

14. A method of processing substrates within an electronic device processing system, comprising:
16. A method of processing substrates within an electronic device processing system, comprising:

receiving, by a factory interface that comprises a factory interface chamber, one or more substrate carriers that become docked to the factory interface, wherein the factory interface comprises a carrier purge chamber between the factory interface chamber and the one
or more substrate carriers; and


providing a factory interface including a factory interface chamber;

providing one or more substrate carriers docked to the factory interface;

providing a carrier purge chamber between the factory interface chamber and the one or more substrate carriers
separately controlling environmental conditions within at least one of:

the carrier purge chamber and the one or more substrate carriers;

the carrier purge chamber and the factory interface chamber; or

the factory interface chamber and the one or more substrate carriers.
controlling environmental conditions within the carrier purge chamber and the one or more substrate carriers.



II	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Pending claims 15-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3,5, 7 and 9, respectively, of prior U.S. Patent No. 11,003149. This is a statutory double patenting rejection and the details are outlined below in the following table:

15. An electronic device processing system, comprising:
1. An electronic device processing system, comprising:
 a factory interface including a factory interface chamber, the factory interface configured to receive one or more substrate carriers that become coupled to the factory interface, each of the one or more substrate carriers comprising a carrier door; and
a factory interface including a factory interface chamber configured to receive one or more substrate carriers that become coupled to the factory interface, each of the one or more substrate carriers comprising a carrier door; and
an environmental control system coupled to the factory interface and configured to couple to the one or more substrate carriers, the environmental control system operable to separately control an environment within the one or more substrate carriers and the factory interface chamber of the factory interface, wherein the environmental control system is operable to control the environment within the one or more substrate carriers while the carrier door of the one or more substrate carriers is closed.
an environmental control system coupled to the factory interface and to the one or more substrate carriers and operable to separately control an environment within the one or more substrate carriers and the factory interface chamber of the factory interface, wherein the environmental control system is operable to control the environment within the one or more substrate carriers while the carrier door of the one or more substrate carriers is closed.



With respect to pending dependent claims 16-20, patented dependent claims 2-3, 5, 7 and 9, respectively, appear to adequately disclose all of these pending features as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        December 1, 2022
/RDH/